Case 6:21-cv-00907-ADA-JCM Document 1-1 Filed 08/31/21 Page 1 of 11

 CT Corporation                                                                                    Service of Process
                                                                                                   Transmittal
                                                                                                   08/0212021
                                                                                                   CT Log Number 540006140
 TO:         Leonard Wagner
             Kansas City Southern
             427 West 12th St.
             Kansas City, MO 64105

 RE:         Process Served in Texas

 FOR:        The Kansas City Southern Railway Company (Domestic State: MO)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


 TITLE OF ACTION:                                 WAYNE JOHNSON, PLTF. vs. KANSAS CITY SOUTHERN RAILWAY COMPANY AND SPERRY
                                                  RAIL, INC, DFTS.
                                                  Name discrepancy noted.
 DOCUMENT{S) SERVED:

 COURT/AGENCY:                                    Mone Specified
                                                  Case# 210CV326209
 NATURE OF ACTION:                                Personal Injury • Vehicle Collision
 ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Dallas, TX
 DATE AND HOUR OF SERVICE:                        By Process Server on 08/02/2021 at 03:42
 JURISDICTION SERVED                             Texas
 APPEARANCE OR ANSWER DUE:                        None Specified
 ATTORNEY(S) I SENDER(S):                         None Specified
 ACTION ITEMS:                                    CT has retained the current log, Retain Date: 08/02/2021, Expected Purge Date:
                                                  0810712021
                                                  Image SOP
                                                  Email Notification, Leonard Wagner lwagner@kcsouthern.com
                                                  Email Notification, Jack Elmore jelmore@kcsouthern.com

 REGISTERED AGENT ADDRESS:                       C T Corporation System
                                                 1999 Bryan Street
                                                 Suite 900
                                                 Dallas, TX 75201
                                                 866-331-2303
                                                 CentralTeam 1@wolterskiuwer.com
 The infomiation contained in this Tramrnitta! !s provided by CT for quick reference only. !t does not constitute a legal opinion, and should not otherwise be
 relied on, as to the nature of action, the amount of damage5. the answer date, or any other information contained in the included documents. The rcdpient(s)
 of thfa form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
 advisors as necessary. CT disclaim� all liability for the information contained in tliis form. including for any omissions or inaccurades that may be contained
 therein.




                                                                                                   Page1of1/SV
Case 6:21-cv-00907-ADA-JCM Document 1-1 Filed 08/31/21 Page 2 of 11
Case 6:21-cv-00907-ADA-JCM Document 1-1 Filed 08/31/21 Page 3 of 11
Case 6:21-cv-00907-ADA-JCM Document 1-1 Filed 08/31/21 Page 4 of 11
Case 6:21-cv-00907-ADA-JCM Document 1-1 Filed 08/31/21 Page 5 of 11

                                                                                      Filed 7/201202"1 10:10 AM
                                                                                      Joanna Stalon, 01$tdct C!erk
                                                                                      Dls!rlct Court• Bell County, TX
                                                                                      by Melisso WoU<1ce. Deputy




                                    Cause N<f.1 DCV32620
                                                                9

   WAYNE JOHNSON                                   §                      fN THE DISTRICT COURT
    PIAINTIFF1                                     §
                                                   §                 146th
   v.                                              §                            JUDIC!AL DISTRICT
                                                   §
   KANSAS CtTY SOUTHERN                            §
   RAILWAV COMPANY                                 §
   ANP                                             §
   SPERRY RAIL, INC,                               §
     DEFENDANTS.                                   §                     OF BELL COUNTY, TEXAS


                                PLAfNTIFF'& ORIGINAL PinTION AND
                                   DEMAND FOR TRIAL BY JURY


  TO THE HONORABLE JUDGE OF SArD COURT:

         COMES NOW, Plaintiff Wayne Johnson, complaining of Kansas City Southern Railway

  Company and Sperry Rail, lnc., and for such cause of action would respectfully show the Court as

  follows:

                                                   r.
          1.     Pursuant to Ruic 190. l of the Texas Rules of Civil Procedure, Plaintiff intends to

  conduct discovery in this c,!Sc under Level 3 (Rule 190.4 of the lexas Rules of Civil Procedure)

                                                   !I.

         2.      Plaintiff Wayne Johnson is an individual and resident of Bell County, Texas.

         3.      Defendant Kanas City Southern Railway Company is a Foreign For-Profit

  Corporation registered to do business in the Srnte of Texas. Defendant Kansas City Southern

  Railway Company can be served through its Registered Agent CT Corporation System, 1999

  Bryan Street, Suite 900; Dallas, Texas 75201. Tlte Clerk is respectfulfy requested to issue citation
Case 6:21-cv-00907-ADA-JCM Document 1-1 Filed 08/31/21 Page 6 of 11
Case 6:21-cv-00907-ADA-JCM Document 1-1 Filed 08/31/21 Page 7 of 11
Case 6:21-cv-00907-ADA-JCM Document 1-1 Filed 08/31/21 Page 8 of 11
Case 6:21-cv-00907-ADA-JCM Document 1-1 Filed 08/31/21 Page 9 of 11
Case 6:21-cv-00907-ADA-JCM Document 1-1 Filed 08/31/21 Page 10 of 11
Case 6:21-cv-00907-ADA-JCM Document 1-1 Filed 08/31/21 Page 11 of 11




                                                    VUL

          27.     Pursuant to Rule ! 93.7 of the Texas Rules of Civil Procedure, Plaintiffs hereby

  gives notice thai a!! documents produced by Defendant will be used at any pre-trial proceeding

  and the trial of this case.

                                                     !X.

          28.     Plaintiffs request a trial by jury on all issues set forth herein.

                                                  PRAYER

          WHEREFORE, PREMfSES CONSIDERED, Plaintiff prays that upon final hearing of this

   matter, and trial on the merits, judgment be entered for Plaintiff and against Defendants for

   compensatory damages in an amount within the jurisdictional limits of the Court, together with

   pre-judgment interest (from the date of injury through the date ofjudgment) at the maximum rate

   allowed by law; post-judgment interest at the legal rate; costs and expenses for attorneys; experts,

   costs of court, and for such and further relief, at law or in equity,_ both general and special, to

   which Plaintiff may be justly entitled:

                                                           · Respectfully Submitted,

                                                            TED SMITH LA_W GROUP, PLLC

                                                            ls/Raymond L. Panneton
                                                            RAYMOND L. PAN1'1ETON
                                                            $BOT: 24082079'
                                                            ray@tedsmithiawiirnup.com
                                                            TED SMITH, JR.
                                                            SBOT: I 87q&(l0
                                                            660 W, FM 2410
                                                            Harker Heights, Texas 76548
                                                            Tel: 254-690-5688
                                                            Fax: 254-690-5685
                                                            ATTORNEYS FOR PLAINTIFF




                                                                                                     7
